DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11-30 are pending in this application.               Claims 1-7 and 9-14 are presented as amended claims.
               Claim 8 is cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4--7 and 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinichi (JP2015108854A) in view of Buburuzan et al. (US 20180319403 A1) (hereinafter Buburuzan). As regards the individual claims:
Regarding claim 1: Shinichi teaches an:
information processing device comprising: a processor configured to give a first manner point to the vehicle (Shinichi: ¶ 007; invention comprises: action detection means for detecting an action of a user related to [level of] manner [demonstrated by] the user is using a service [and] detecting a situation around the user Means, means of 
based on a reaction of an object and an influence action of the vehicle when it is determined that an action of the vehicle is the influence action based on the information the influence action being an action that influences the object. (Shinichi: ¶ 034; two approaching cars (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on the ground or block of the parking lot, the two approaching cars and their distances are acquired [and the] the acceleration and deceleration of the car [is obtained to recognize the influence action of yielding the space]) (Shinichi: ¶ 35; if one car is separated within a certain period of time, the separated car or its driver is regarded as the one that has left. Add a manners point to.)
While Shinichi does not explicitly teach:
the reaction being a reaction of the influence action; Shinichi does teach:
A point assignment apparatus that assigns points for yielding the right of way on a one-way or narrow road, based upon proximate road sensors discovery that one vehicle has yielded the right of way (Shinichi: ¶ 036; where an oncoming car comes in a 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Shinichi has the teaching based on the logic that a person of ordinary skill in the art would obviously realize that the two-vehicle encounter must conclude before the assignment of manner points and given that the road is one way, the only way for the encounter to conclude is by the vehicle observing the reaction of the influence action by one of the vehicle accepting a yield action, then assigning points.
and being checked based on information about a periphery of the vehicle (Shinichi: ¶ 009; detecting a situation around the user [by a] manner point management step of calculating and managing a manner point according to the user's behavior and the surrounding situation; a service that the user can receive according to the manner point managed by the manner point management step [controlled by] the quality of the computer.)
While neither Shinichi nor Buburuzan explicitly teach:
give the first manner point that is lower than a second manner point that is given based on the influence action and the reaction when the processor is able to check the reaction, to the vehicle when the action of the vehicle is determined to be the influence action and the processor is not able to check the reaction when the action of the vehicle is determined to be the influence action and the processor is not able to check the reaction; Shinichi does teach:
 awarding a range of points ranging in value, being absolute or relative and being based (i) on the nature of the interaction and (ii) if the user of the vehicle can be determined (Shinichi ¶ 061: if the user or the vehicle can be specified, manner points and manner levels can be derived. Here, although the relationship between the manner point and the manner level is defined as an absolute one, the present invention is not limited to this, for example, if there are many manner points in relation to other vehicles. It is also conceivable to set it to a higher manner level or the like. For example, comparing the manner points of all vehicles, the top 25% is the manner level A, the next 25% is the manner level B, the next 25% is the manner level C, and the last 25% is the manner level D It is also good.)
And Buburuzan does teach:
Assessing a nearby vehicle’s ability to participate in vehicle coordination method by requesting details of the participation and confirming their acceptance (Buburuzan 107; an active role [in coordinating a merge] on on-ramps or before lane closures), in which the accept transportation vehicle creates gaps (cooperative behavior) [based on an] assessment of the transportation vehicle's own options for action [for example] only some of the transportation vehicles are equipped with V2X systems, the statement from above that not all transportation vehicles can be detected in some cases and a cooperative behavior is possible with respect to at least some of the transportation vehicles analogously applies [and therefore confirmation of influence of the another vehicle cannot be determined]) (Buburuzan: ¶ 103; the gap produced [by braking, 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Shinichi in view of Buburuzan teaches the limitation. First, it would have been obvious to one of ordinary skill in the art to have provided Shinichi with a mechanism to anticipate inability to check the reaction of the another vehicle as taught by Buburuzan because the technique of confirming the behavior of a vehicle when attempting coordination has been used to improve similar vehicle devices and one of ordinary skill in the art would recognize that it would improve this similar device in the same way, and consequently using the known technique is obvious. Furthermore, Buburuzan also discloses confirming that the action of the vehicle is the influence action upon the another vehicle.
Second, given Shinichi’s teaching of awarding a range of points based if the user of the vehicle can be determined, it would have obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply weighing manner points based on the confidence of (i) the amount and type of influence of the other party (ii) the ability to identify the driver. Finally, the exact relationship of the points award is obvious given that discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claim 2, as detailed above, Shinichi in view of Buburuzan teaches the invention as detailed with respect to claim 1. Shinichi further teaches:
and the processor is further configured to the processor is further configured to:acquired by a sensor of the vehicle, and to-determine whether the action is the influence action of the vehicle (Shinichi: ¶ 027; problem vehicles [can be determined by excessive] lane crossing and lane change, sudden steering or sudden braking ([which can be observed by] change in acceleration of steering wheel and vehicles))
Regarding claim 4, as detailed above, Shinichi in view of Buburuzan teaches the invention as detailed with respect to claim 2. Shinichi further teaches:
when it is determined that the action of the vehicle is the influence action and the object influenced by the influence action is a vehicle, (Shinichi: ¶ 036; where an oncoming car comes in a narrow road, the car is brought close to the end and stopped, and if the way is given to the oncoming car, the manner point is added. The position of the vehicle on the road is acquired by a sensor on the road [which] detects the position of the vehicle on the road and the acceleration / deceleration of the vehicle. A vehicle traveling on a narrow road registered in advance, which is decelerated before the distance to an oncoming vehicle becomes equal to or less than a threshold, and a manner point is added to a vehicle approaching one of the roads [where the-vehicle encounter must conclude by acceptance or refusal of the right-of-way before manner point award]).
check the reaction using detection information acquired from the another vehicle being the object, as the information about the periphery (Buburuzan 026; [process of requesting a yield for a merge into traffic] may also comprise providing a message relating to an acceptance of the lane change request for the requesting transportation vehicle and the at least one further transportation vehicle)
Regarding claim 5, as detailed above, Shinichi in view of Buburuzan teaches the invention as detailed with respect to claim 1. Shinichi further teaches:
when it is determined that the influence action of the vehicle is a favorable influence action is another vehicle (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on the ground or block of the parking lot, the two approaching cars and their distances are acquired [and the] the acceleration and deceleration of the car [is obtained]) 
However, Shinichi does not explicitly teach:
request an acknowledgment of the influence action, to the another vehicle being the object; but Buburuzan does teach:
request an acknowledgment of the influence action, to the another vehicle being the object (Buburuzan: ¶ 078; driving intention message can comprise, for example, information relating to a predicted trajectory of the driving intention, for example, as a time/position statement or as a statement of a destination area of the driving intention.) (Buburuzan: ¶ 103; the gap produced [by braking, acceleration and lane change] is detected by the request transportation vehicle and is then controlled. In this case, further accept and acknowledge messages can possibly be interchanged. The providing process 240 can also comprise providing a control signal for controlling the braking, acceleration or lane change functionality)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have provided Shinichi with a vehicle cooperation message acknowledgment as taught by Buburuzan because the technique of confirming inter-vehicle coordination messages between vehicles (Buburuzan: ¶ 013) has been used to improve similar vehicle devices and one of ordinary skill in the art 
Regarding claim 6, as detailed above, Shinichi in view of Buburuzan teaches the invention as detailed with respect to claim 5. Buburuzan further teaches:
check the reaction, using the acknowledgment of the influence action as the information about the periphery, the acknowledgment of the influence action being acquired from the another vehicle to which the processor requests the acknowledgment of the influence action (Buburuzan: ¶ 103; the gap produced [by braking, acceleration and lane change] is detected by the request transportation vehicle and is then controlled. In this case, further accept and acknowledge messages can possibly be interchanged)
Regarding claim 7, as detailed above, Shinichi in view of Buburuzan teaches the invention as detailed with respect to claim 5. Buburuzan further teaches:
when the processor acquires the acknowledgment of the influence action from the another vehicle to which the processor requests the acknowledgment of the influence action (Buburuzan: ¶ 103; the gap produced [by braking, acceleration and lane change] is detected by the request transportation vehicle and is then controlled. In this case, further accept and acknowledge messages can possibly be interchanged. The providing process 240 can also comprise providing a control signal for controlling the braking, acceleration or lane change functionality)
give the first manner point to the vehicle (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided 
Regarding claim 10, as detailed above, Shinichi in view of Buburuzan teaches the invention as detailed with respect to claim 1. Buburuzan further teaches:
when the reaction indicates affirmation of the influence action (Buburuzan: ¶ 103; the gap produced [by braking, acceleration and lane change] is detected by the request transportation vehicle and is then controlled. In this case, further accept and acknowledge messages can possibly be interchanged)
give a positive manner point (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on the ground or block of the parking lot, the two approaching cars and their distances are acquired [and the] the acceleration and deceleration of the car [is obtained]) 
Regarding claim 12, as detailed above, Shinichi in view of Buburuzan teaches the invention as detailed with respect to claim 1. Shinichi further teaches:
and the processor is further configured to determine that the action of the vehicle is the influence action, based on the execution information indicating that the vehicle is executing the influence action (Shinichi: ¶ 036; where an oncoming car comes in a narrow road, the car is brought close to the end and stopped, and if the way is given to the oncoming car, the manner point is added. The position of the vehicle on the road is acquired by a sensor on the road [which] detects the position of the vehicle on the road and the acceleration / deceleration of the vehicle. A vehicle traveling on a narrow road registered in advance, which is decelerated before the distance to an oncoming 
Regarding claim 13: Shinichi teaches a:
A non-transitory storage medium in which a program is recorded, wherein when the program is executed by a processor of an information processing device (Shinichi: ¶ 100; a computer, a program installed on the computer, a medium storing the program)
the program causes the processor of the information processing device to execute: acquiring information from a vehicle (Shinichi: ¶ 027; problem vehicles [can be determined by excessive] lane crossing and lane change, sudden steering or sudden braking ([which can be observed by] change in acceleration of steering wheel and vehicles)
While neither Shinichi nor Buburuzan explicitly teach:
and when an action of the vehicle is determined to be an influence action and the processor is not able to check a reaction of an object based on information about a periphery of the vehicle, giving a first manner point that is lower than a second manner point that is given based on the influence action and the reaction when the processor is able to check the reaction, to the vehicle, wherein the influence action is an action that influences the object, and the reaction is a reaction of the object to the action. 
Shinichi does teach awarding a range of points ranging in value, being absolute or relative and being based (i) on the nature of the interaction and (ii) if the user of the vehicle can be determined (Shinichi ¶ 061: if the user or the vehicle can be specified, manner points and manner levels can be derived. Here, although the relationship between the manner point and the manner level is defined as an absolute one, the present invention is not limited to this, for example, if there are many manner points in 
And Buburuzan does teach:
Assessing a nearby vehicle’s ability to participate in vehicle coordination method (Buburuzan 107; an active role [of coordinating a merge] on on-ramps or before lane closures), in which the accept transportation vehicle creates gaps (cooperative behavior) [based on an] assessment of the transportation vehicle's own options for action [for example] only some of the transportation vehicles are equipped with V2X systems, the statement from above that not all transportation vehicles can be detected in some cases and a cooperative behavior is possible with respect to at least some of the transportation vehicles analogously applies [and therefore confirmation of influence of the another vehicle cannot be determined])
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Shinichi in view of Buburuzan teaches the limitation. First, it would have been obvious to one of ordinary skill in the art to have provided Shinichi with a mechanism to anticipate inability to check the reaction of the another vehicle as taught by Buburuzan because the technique of confirming the behavior of a vehicle when attempting coordination has been used to improve similar vehicle devices and one of ordinary skill in the art would recognize that it would improve this similar device in the same way, and consequently using the known technique is obvious.
Second, given Shinichi’s teaching of awarding a range of points based if the user of the vehicle can be determined, it would have obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply weighing manner points based on the confidence of (i) the amount and type of influence of the other party (ii) the ability to identify the driver. Finally, the exact relationship of the points award is obvious given that discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claim 14: Shinichi teaches a method for:
acquiring information from a vehicle (Shinichi: ¶ 027; problem vehicles [can be determined by excessive] lane crossing and lane change, sudden steering or sudden braking ([which can be observed by] change in acceleration of steering wheel and vehicles).
when an action of the vehicle is determined to be an influence action (Shinichi: ¶ 034; two approaching cars (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on the ground or block of the parking lot, the two approaching cars and their distances are acquired [and the] the acceleration and deceleration of the car [is obtained to recognize the influence action of yielding the space]) (Shinichi: ¶ 35; if one car is separated within a certain period of time, the separated car or its driver is regarded as the one that has left. Add a manners point to.)
While neither Shinichi nor Buburuzan explicitly teach:
and a reaction of an object is not able to be checked based on information about a periphery of the vehicle, giving a first manner point that is lower than a second manner point that is given based on the influence action and the reaction when the reaction is able to be checked, to the vehicle, wherein the influence action is an action that influences the object, and the reaction is a reaction of the object to the action.
Shinichi does teach awarding a range of points ranging in value, being absolute or relative and being based (i) on the nature of the interaction and (ii) if the user of the vehicle can be determined based on interaction around the periphery of the vehicle (Shinichi ¶ 061: if the user or the vehicle can be specified, manner points and manner levels can be derived. Here, although the relationship between the manner point and the manner level is defined as an absolute one, the present invention is not limited to this, for example, if there are many manner points in relation to other vehicles. It is also conceivable to set it to a higher manner level or the like. For example, comparing the manner points of all vehicles, the top 25% is the manner level A, the next 25% is the manner level B, the next 25% is the manner level C, and the last 25% is the manner level D It is also good.) (Shinichi: ¶ 009; detecting a situation around the user [by a] manner point management step of calculating and managing a manner point according to the user's behavior and the surrounding situation).
And Buburuzan does teach:
Assessing a nearby vehicle’s ability to participate in vehicle coordination method (Buburuzan 107; an active role [of coordinating a merge] on on-ramps or before lane closures), in which the accept transportation vehicle creates gaps (cooperative behavior) [based on an] assessment of the transportation vehicle's own options for action [for example] only some of the transportation vehicles are equipped with V2X systems, the statement from above that not all transportation vehicles can be detected in some cases and a cooperative behavior is possible with respect to at least some of the 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Shinichi in view of Buburuzan teaches the limitation. First, it would have been obvious to one of ordinary skill in the art to have provided Shinichi with a mechanism to anticipate inability to check the reaction of the another vehicle as taught by Buburuzan because the technique of confirming the behavior of a vehicle when attempting coordination has been used to improve similar vehicle devices and one of ordinary skill in the art would recognize that it would improve this similar device in the same way, and consequently using the known technique is obvious.
Second, given Shinichi’s teaching of awarding a range of points based if the user of the vehicle can be determined, it would have obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply weighing manner points based on the confidence of (i) the amount and type of influence of the other party (ii) the ability to identify the driver. Finally, the exact relationship of the points award is obvious given that discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Claims 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinichi in view of Buburuzan in view of Loo et al. (US 10692149 B1) (hereinafter Loo). As regards the individual claims:
Regarding claim 3, as detailed above, Shinichi in view of Buburuzan teaches the invention as detailed with respect to claim 2. Shinichi further teaches:
when it is determined that the action of the vehicle (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the 
While Shinichi doesn’t explicitly teach:
is the influence action check the reaction, using detection information acquired from the vehicle as the information about the periphery; Loo does teach:
is the influence action check the reaction, using detection information acquired from the vehicle as the information about the periphery (Loo: col. 12, ln 50-54; The event management system may evaluate data associated with the driver's history to determine whether the data indicates that one or more of the same people were near the driver.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shinichi with the teachings of Loo based on a motivation to build a system that helps track environmental influences on driver performance and reduce risk of driving (Loo: abstract; col. 1, In 1 - 14).
Regarding claim 9, as detailed above, Shinichi in view of Buburuzan teaches the invention as detailed with respect to claim 1. Shinichi further teaches:
give a first manner point that is lower than a third manner point that is given based on the influence action and the checked reaction, to the vehicle (Shinichi ¶ 061: if the user or the vehicle can be specified, manner points and manner levels can be derived. Here, although the relationship between the manner point and the manner level is defined as an absolute one, the present invention is not limited to this, for 
While Shinichi does not explicitly teach:
when it is determined that the action of the vehicle is an action other than the influence action and is a manner action relevant to a driving manner of the vehicle; Loo does teach:
when it is determined that the action of the vehicle is an action other than the influence action and is a manner action relevant to a driving manner of the vehicle, (Loo: col. 14, ln 25-30; scores determined in steps 410, 420, and 430 may be scaled so as to fall within a range so that lower scores may indicate a weak or negative influence, while higher scores may indicate a strong or positive influence.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shinichi with the teachings of Loo based on a motivation to build a system that helps track environmental influences on driver performance and reduce risk of driving (Loo: abstract; col. 1, In 1 - 14).
Regarding claim 11, as detailed above, Shinichi in view of Buburuzan teaches the invention as detailed with respect to claim 1. Shinichi does not explicitly teach:
give a negative manner point; however Shinichi does teach:
giving a wide range of points for differing behaviors and depending if the driver can be identified (Shinichi ¶ 061: if the user or the vehicle can be specified, manner 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Shinichi teaches give a negative manner point. based on the logic that discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Shinichi does not explicitly teach 
when the reaction indicates negation of the influence action; Loo does teach:
when the reaction indicates negation of the influence action (Loo: col. 14, ln 25-30; [scores] may be scaled so as to fall within a range so that lower scores may indicate a weak or negative influence [where] the more negative scores may indicate stronger negative influence)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shinichi with the teachings of Loo based on a motivation to build a system that helps track environmental influences on driver performance and reduce risk of driving (Loo: abstract; col. 1, In 1 - 14).
Response to Arguments
Applicant's remarks filed August 13, 2021 have been fully considered.
Applicant’s amendment in response to 35 U.S.C. 112(f) and 112(a) rejections based upon a finding of a functional language is effective and the rejection is withdrawn.
Applicant’s arguments in response to a previous 35 U.S.C. 112(b) rejection for the use of the word “periphery” is persuasive. In the context of the amended claims the word periphery will be interpreted to such that any local or remote sensor, server, vehicle, or system aware of a vehicle’s behavior to evaluate responsiveness within the context of the given claim.
Applicant asserts that “ Sekiyama is silent regarding assigning different points for a same underlying operation based on whether the operation can or cannot be checked” regarding independent claims 1, 13, and 14. Shinichi teaches awarding a range of points based on both (i) on the nature of the interaction and (ii) if the user of the vehicle can be determined (Shinichi ¶ 061: if the user or the vehicle can be specified, manner points and manner levels can be derived. Here, although the relationship between the manner point and the manner level is defined as an absolute one, the present invention is not limited to this, for example, if there are many manner points in relation to other vehicles. It is also conceivable to set it to a higher manner level or the like. For example, comparing the manner points of all vehicles, the top 25% is the manner level A, the next 25% is the manner level B, the next 25% is the manner level C, and the last 25% is the manner level D It is also good.) Consequently, it would be obvious to a person of ordinary skill in the art that manner points can be assigned or not assigned (assigned a value of zero) for the same action depending on if the user of the vehicle can be determined. Consequently, Applicant's arguments with respect to obviousness of claims 1, 13, and 14 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Rangesh et al. (US 20210056713 A1) which discloses a LiDAR based overtaking aid which evaluates if a nearby vehicle is allowing or blocking a passing maneuver. Other prior art made of record and not relied upon is considered pertinent to applicant's disclosure Sekiyama et al. (US 20090091439 A1) which discloses a manner point awarding system that tracks drivers behaviors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.P./Examiner, Art Unit 3663 


/MACEEH ANWARI/Primary Examiner, Art Unit 3663